PER CURIAM.
The provision of the final judgment which taxes arbitration expenses of $750.00 (one-half of the three arbitrators’ fees) as a court cost is reversed on the authority of Lumbermens Mutual Casualty Co. v. Meade, 404 So.2d 1141 (Fla. 5th DCA 1981), aff'd., 423 So.2d 908 (Fla.1982); Rutkin v. State Farm Mutual Automobile Insurance Co., 195 So.2d 221 (Fla. 3d DCA), aff'd., 199 So.2d 705 (Fla.1967); see also section 682.11, Florida Statutes (1981); Carter v. State Farm Mutual Automobile Insurance Co., 224 So.2d 802 (Fla. 1st DCA 1969). The final judgment is affirmed in all other respects.
AFFIRMED IN PART; REVERSED IN PART.
BERANEK, GLICKSTEIN and HURLEY, JJ., concur.